DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 3, substitute “comprises” with --comprise-- before “providing identical etchants.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 recites the limitation “the first etching rate” and “the etching rate” in lines 4 and 5.  There are insufficient antecedent basis for these limitations in the claim.
Based on claim 1, there are only two etching processes but claim 6 recites first etching rate, second etching rate, third etching, and fourth etching rate.  Therefore, claim 6 contradicts with claim 1, so claim 6 needs further explanation/clarification.
Claim 16 recites “performing the first etching process comprises etching the first portion of the substrate at a first etching rate,” and “performing the second etching process comprises etching the first portion of the substrate at a second etching rate.”  Based on claim 16, a gate structure is formed over the first portion of the substrate, so these limitations need further explanation/clarification on how the etching processes are performed on the substrate covered by the gate structure.  
For examination purpose, “etching the first portion of the substrate” is considered as “etching the second portion of the substrate.”
 Claims 17-20 depend from claim 16, so they are indefinite for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Pat. 9799748; hereinafter “Xie”) in view of Loubet et al. (US Pub. 2019/0386113; hereinafter “Loubet”).
Xie discloses [Re claim 1] a method, comprising: forming a fin structure 130 (col. 4, lines 30-50) over a substrate 110 (see fig. 1A), wherein the fin structure 130 comprises a first channel layer 125 and a sacrificial layer 120 (col. 4, lines 57-65); forming a first recess structure 130C in a first portion the fin structure 130 (col. 5, lines 
Xie fails to disclose explicitly wherein performing a first etching process to selectively etch the dielectric layer over the channel layer of the second portion of the fin structure with a first etching selectivity; and performing a second etching process to selectively etch the dielectric layer over the channel layer of the second portion of fin structure with a second etching selectivity greater than the first etching selectivity.
	However, Loubet discloses wherein performing an anisotropic dry etch process is performed on an inner spacer liner 110 (page 4, paragraph 51; see fig. 5), and then performing an isotropic wet etch process on a remaining inner spacer liner 110 exposing outer sides of channel nanosheets 108 (page 4, paragraph 52; see fig. 5).  Generally, a wet etch process has an etching selectivity greater than an etching selectivity of a dry etch process.  Further in this case, the second etch process has a greater etching selectivity than an etching selectivity of the first etch process in order to only etch the inner spacer liner 110 and not the channel nanosheets 108 during the second etch process. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to etch an inner spacer liner by performing a 
[Re claims 5 and 7] Xie in view of Loubet fails to disclose explicitly [Re claim 5] wherein performing the first etching process comprises etching the dielectric layer at a third etching rate, and wherein performing the second etching process comprises etching the dielectric layer at a fourth etching rate substantially equal to the third etching rate; and [Re claim 7] wherein a ratio of the second etching selectivity to the first etching selectivity is greater than about 2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain etching rates and etching selectivity during a first and second etch processes, in order to remove substantially all .

Allowable Subject Matter
Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites performing the first etching process comprises providing a first halogen-contained processing gas, and wherein performing the second etching process comprises providing a second halogen-contained processing gas with a different halogen element than the first halogen-contained processing gas.  
Claim 3 recites performing the first etching process comprises performing the first etching process at a first time duration, and wherein performing the second etching process comprises performing the second etching process at a second time duration greater than the first time duration.
Claim 4 recites performing the first etching process comprises performing the first etching process with a first radio frequency (RF) power, and wherein performing the second etching process comprises performing the second etching process with a second RF power greater than the first RF power.

These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 9-15 are allowed, and claims 16-20 will be allowed after overcoming the 112(b) rejection as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 9 recites performing an oxygen-free cyclic etching process to etch the dielectric layer, comprising: performing a first etching process with a first etchant to remove a first portion of the dielectric layer, wherein the first etchant comprises a first halogen element; and performing a second etching process with a second etchant to remove a second portion of the dielectric layer, wherein the second etchant comprises a second halogen element different from the first halogen element.
Claim 16 recites performing a cyclic etching process to etch the dielectric layer to expose the second portion of the substrate, comprising: performing a first etching process to remove a first portion of the dielectric layer, wherein performing the first etching process comprises etching the second portion of the substrate at a first etching rate; and27Attorney Docket No. P20202551US01 / 4630.3620001 performing a second etching process to remove a second portion of the dielectric layer, wherein performing the second etching process comprises etching the second portion of the substrate with a second etching rate less than the first etching rate.

Claims 10-15 and 17-20 variously depend from claim 9 or 16, so they are allowed or will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 24, 2022